Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 17, (as best understood in view of the many antecedent basis issues in the claims) drawn to an imaging module including specifics of the first polarization sensitive beam splitter being a geometric-phase grating.
Group II, claims 18-19, (as best understood in view of the many antecedent basis issues in the claims)drawn to an imaging module including specifics of the first or second imaging system containing at least one positive optical imaging element.
Group III, claim 20, (as best understood in view of the many antecedent basis issues in the claims) drawn to an imaging module including specifics of the first optical system of 
Group IV, claims 21-22, (as best understood in view of the many antecedent basis issues in the claims) drawn to an imaging module including specifics of it incorporates the second optical system of the module, whilst the second optical system of the module is placed in front of the first polarization sensitive beam splitter, and it further contains the second polarization sensitive beam splitter, which is placed between the first polarization sensitive beam splitter and the first imaging system.
Group V, claim 23, (as best understood in view of the many antecedent basis issues in the claims) drawn to an imaging module including specifics of it further contains the quarter-wave plate, which is place between the polarization adapted optical system and the first polarization sensitive beam splitter.
Group VI, claims 24-25, (as best understood in view of the many antecedent basis issues in the claims) drawn to a method for off-axis recording
including specifics wherein two polarization coded waves are divided into two directions in the image plane by passage through the first polarization sensitive beam splitter, wherein two polarized waves with the same direction of the electric field oscillations interfere at the detector, where the off-axis hologram with the spatial carrier frequency independent of the wavelength is created;
and including further specifics wherein the propagation direction of both polarization coded waves is influenced by the imaging system after division of the waves by the first polarization sensitive beam splitter, the second imaging system is designed and positioned with respect to the first polarization sensitive beam splitter in 
Group VII, claims 24 and 26, (as best understood in view of the many antecedent basis issues in the claims) drawn to a method for off-axis recording
including specifics wherein two polarization coded waves are divided into two directions in the image plane by passage through the first polarization sensitive beam splitter, wherein two polarized waves with the same direction of the electric field oscillations interfere at the detector, where the off-axis hologram with the spatial carrier frequency independent of the wavelength is created;
and including further specifics wherein two polarization coded waves pass, before impinging on the linear polarizer, through the quarter-wave plate that converts the orthogonal circular polarizations of the waves to the orthogonal linear polarization states, two polarization coded waves pass through the linear polarizer that projects the electric field oscillations of the waves into the same direction, while affecting the amplitude of the waves in dependence on the angular orientation of the linear polarizer.
Group VIII, claims 24 and 27-28, (as best understood in view of the many antecedent basis issues in the claims) drawn to a method for off-axis recording

and including further specifics wherein two polarization coded waves are transformed from the image plane to the plane of the polarization sensitive beam splitter by the second optical system of the module, two polarization coded waves are divided into two propagation directions by passing through the polarization sensitive beam splitter, wherein each of the polarization coded waves propagates in a different direction, the propagation direction of both polarization coded waves is further affected by the second polarization sensitive beam splitter, wherein the new propagation direction coincides with the propagation direction of both waves in front of the first polarization sensitive beam splitter, two polarization coded waves enter the first optical system of the module, in which the electric field oscillations of the waves are projected into the same direction by the linear polarizer, two polarized waves with the same direction of the electric field oscillations interfere at the detector, where the off-axis hologram with the spatial carrier frequency independent of the wavelength is created.
Group IX, claims 24 and 29, (as best understood in view of the many antecedent basis issues in the claims) drawn to a method for off-axis recording
including specifics wherein two polarization coded waves are divided into two directions in the image plane by passage through the first polarization sensitive beam splitter, wherein two polarized waves with the same direction of the electric field 
and including further specifics wherein the polarization coded waves, possessing the orthogonal linear polarizations at the output of the polarization adapted optical system, pass through the input quarter-wave plate that converts the orthogonal linear polarizations of the waves to the orthogonal circular polarization states.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of the imaging module of claim 16, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Maione Bryan et al., “Narrowband emission line imaging spectrometry using Savart plates”; US 2013/286403 A1; US 2013/301093 A1; US 8072610 B1; and/or WO 2008/110239 A1 as set forth in the international search report and written opinion for PCT/CZ2018/050050 with respect to originally filed claim 1 (now written as claim 16), dated 1/23/2019 (as cited by applicant in the 5/4/2020 IDS). Additionally, Groups VI-IX are drawn to the method/process for using the product/apparatus of Groups I-V.
Furthermore, for each of Groups I-IX, each of the listed groups has special technical features not required for the other groups. The special technical features exclusive to each group are listed above in the listing of the groups.
Claim 16 links Groups I-IX.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 16.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since foreign applicants generally want the restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/3/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872